                Case 18-50489-CSS              Doc 469      Filed 08/11/21       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

MAXUS ENERGY CORPORATION et al.,                             Case No. 16-11501 (CSS)

    Debtors.1                                                Jointly Administered
MAXUS LIQUIDATING TRUST,

                                  Plaintiff,                 Adv. Proc. No. 18-50489 (CSS)
                       v.
YPF S.A., et al.,

                                  Defendants.

         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                    AUGUST 12, 2021 AT 3:00 P.M. (EASTERN)

    I. ORAL ARGUMENT IN ADVERSARY PROCEEDING 18-50489 (CSS) ON
       MOTIONS TO COMPEL

    1. The Maxus Liquidating Trust’s Motion to Compel

         Related Documents:

            a. The Maxus Liquidating Trust’s Opening Letter to the Honorable Christopher S.
               Sontchi [Adv. D.I. 452] (Date Filed: July 30, 2021)

            b. YPF Defendants’ Opposition Letter to the Honorable Christopher S. Sontchi
               [Adv. D.I. 463] (Date Filed: August 6, 2021)

            c. The Maxus Liquidating Trust’s Reply Letter to the Honorable Christopher S.
               Sontchi [Adv. D.I. 468] (Date Filed: August 10, 2021)

         Status: The hearing on the Motion to Compel will go forward solely as a Zoom
                 video hearing. Both video and audio will be through Zoom. CourtCall
                 will not be utilized for this hearing. There will be no live witness
                 testimony.


1
    The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus
    International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal
    Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
    77042.
            Case 18-50489-CSS         Doc 469      Filed 08/11/21     Page 2 of 3




             All participants must register for the hearing at the link provided below as
             soon as possible to avoid being denied access to the hearing:

             Registration link:

https://debuscourts.zoomgov.com/meeting/register/vJIsdOuqqDIpEmcJNyiFHiOqOIuA4SdGues


             You must use your full name when logging into Zoom or you will not be
             allowed into the meeting. Persons without internet access may contact Chambers
             staff to request the toll-free number to appear telephonically. Please contact
             Chambers at least one business day prior to the scheduled hearing.

   2. YPF Defendants’ Motion to Compel

      Related Documents:

         a. YPF Defendants’ Opening Letter to the Honorable Christopher S. Sontchi [D.I.
            464] (Date Filed: August 6, 2021)

         b. The Maxus Liquidating Trust’s Opposition Letter to the Honorable Christopher S.
            Sontchi [D.I. 467] (Date Filed: August 10, 2021)

         c. YPF Defendants’ Reply Letter to the Honorable Christopher S. Sontchi [D.I. __]
            (To Be Filed: August 12, 2021)

      Status: The hearing on the Motion to Compel will go forward solely as a Zoom
              video hearing. Both video and audio will be through Zoom. CourtCall
              will not be utilized for this hearing. There will be no live witness
              testimony.

             All participants must register for the hearing at the link provided below as
             soon as possible to avoid being denied access to the hearing:

             Registration link:

https://debuscourts.zoomgov.com/meeting/register/vJIsdOuqqDIpEmcJNyiFHiOqOIuA4SdGues


             You must use your full name when logging into Zoom or you will not be
             allowed into the meeting. Persons without internet access may contact Chambers
             staff to request the toll-free number to appear telephonically. Please contact
             Chambers at least one business day prior to the scheduled hearing.




                                               2
            Case 18-50489-CSS   Doc 469   Filed 08/11/21   Page 3 of 3




Dated: August 11, 2021                        Respectfully submitted,

                                              FARNAN LLP

                                              /s/ Michael J. Farnan
                                              Brian E. Farnan (Bar No. 4098)
                                              Michael J. Farnan (Bar No. 5165)
                                              919 North Market Street, 12th Floor
                                              Wilmington, DE 19801
                                              (302) 777-0300
                                              (302) 777-0301
                                              bfarnan@farnanlaw.com
                                              mfarnan@farnanlaw.com

                                              J. Christopher Shore (admitted pro hac vice)
                                              WHITE & CASE LLP
                                              1155 Avenue of the Americas
                                              New York, NY 10036-2787
                                              (212) 819-8200
                                              cshore@whitecase.com

                                              Attorneys for the Liquidating Trust




                                      3
